Citation Nr: 0032570	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-01 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right ankle, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied service connection for 
rheumatoid arthritis of his ankle and osteoarthritis of both 
feet, as well as flat feet, as secondary to service-connected 
residuals of a fractured right ankle, determined that new and 
material evidence had not been submitted to reopen a claim 
for a skin condition of the right foot, and denied an 
increased rating for residuals of a fractured right ankle.  

In a June 1999 decision, the Board affirmed the RO's denial 
of entitlement to service connection for the above disorders 
and determination not to reopen a claim for a skin condition 
of the right foot; therefore, these issues are no longer in 
appellate status.  In that decision, the Board also remanded 
the issue of entitlement to a rating in excess of 30 percent 
for residuals of a fractured right ankle to the RO for 
further development. 


REMAND

The veteran contends that his service-connected residuals of 
a fractured right ankle are more disabling than currently 
evaluated.  As noted above, the Board remanded the issue of 
entitlement to a rating in excess of 30 percent for residuals 
of a fractured right ankle to the RO for further development, 
to include a VA medical examination to evaluate the 
disability at issue.  It was requested at that time that the 
examiner opine whether the veteran had active osteomyelitis 
secondary to the right ankle injury.  It was also requested 
that the examiner review the claims file and opine whether 
the veteran had ever had osteomyelitis and, if so, whether it 
had been active in the last five years, and whether it had 
been manifested by certain clinical signs and symptoms.  
While the examination was performed, and the examiner ruled 
out current active osteomyelitis, the physician did not 
address the question pertaining to whether the veteran had 
ever had osteomyelitis.  Such history is relevant to this 
appeal, as an additional compensable rating for osteomyelitis 
may be warranted under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5000. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999 
(Court)) held that a remand by the Board confers upon the 
Secretary of Veterans Affairs a concomitant duty to ensure 
compliance with the terms of the remand.  As noted above, 
while a February 2000 VA examination was conducted pursuant 
to the Board's remand and the examiner indicated that the 
veteran did not have osteomyelitis at the time of the 
examination, he did not give an opinion as to whether the 
veteran had had active osteomyelitis within the last five 
years or whether there was evidence of a definite involucrum 
or sequestrum, with or without a discharging sinus, and 
whether osteomyelitis manifests constitutional symptoms, to 
include anemia or amyloid liver changes.  Thus, this case 
must be remanded again so that the RO can refer the claims 
file to the physician who performed the February 2000 
examination, for the purpose of answering these remaining 
questions at hand.  Stegall, supra.   If that physician is 
not available, the veteran must be afforded another 
orthopedic examination, as specified below.  A review of the 
relevant procedural history, medical evidence in the claims 
file, and the applicable law and regulations is summarized 
below.

The veteran's October 1953 separation examination report 
noted an old healed fracture of the medial portion of the 
tarsal navicular bone with fragments in excellent position 
and bony union.  Although there are no service medical 
records documenting the right ankle injury or the original 
treatment, the veteran reported that he was in a cast for six 
months after he fell from a guard tower in 1952.  He was 
granted service connection for residuals of a right ankle 
fracture and assigned a noncompensable rating, effective 
September 1985.  However, in a June 1986 rating decision, the 
RO assigned a 10 percent rating back to September 1985.   In 
a rating decision issued in December 1992, the RO assigned a 
20 percent rating, effective from January 1992.  In a January 
1994 rating decision, the RO increased the rating to 30 
percent back to January 1992.  An August 1994 rating decision 
awarded a temporary total rating and a 100 percent schedular 
rating for convalescence under 38 C.F.R. § 4.30, which was 
extended through January 1995 by subsequent RO decisions 
issued in August and December 1994 and August 1995.  On 
February 1, 1995, the assigned rating returned to 30 percent.  
That rating remains in effect.

A December 1993 VA outpatient record shows treatment for a 
chronic unhealing ulcer over the Achilles tendon.  The 
impression was wound over Achilles tendon which "has healed 
previously but breaks down with use," noting that the 
condition had a history of responding to antibiotics.  The 
physician added that, since there was bone damage at the time 
of injury he worried about "osteo" that might be part of a 
sinus tract.  In March 1994, the veteran underwent surgical 
treatment of a recurrent ulcer at the site of his old 
fracture with subsequent infection.  

A May 1994 hospital discharge summary notes that the veteran 
was admitted because his wound was still infected and 
draining purulent material.  Later a double lumen Hickman 
catheter was implanted for long-term antibiotic therapy.  A 
January 24, 1995 VA outpatient report indicates that a 
January 11, 1995 bone scan was unchanged from a January 1994 
bone scan and showed no abnormal bone activity to suggest 
osteomyelitis.  There was no sign of infection.  The 
impression was healed ulcer.   However, an operation report 
sheet for the January 24, 1995 removal of the Hickman 
catheter shows preoperative and postoperative diagnoses of 
osteomyelitis. 

During a June 1997 VA examination, the veteran stated that he 
had developed osteomyelitis during service and had been 
treated for recurrent osteomyelitis at the site of the right 
ankle fracture.  Based on the veteran's history, the 
examiner's diagnosis was reported as residual open compound 
fracture, right ankle, 1952; chronic osteomyelitis infection, 
right ankle, treated with numerous bouts of antibiotics and 
currently has a Hickman catheter in the chest used for 
antibiotic delivery.

Since the veteran alleged he had had recurrent episodes of 
osteomyelitis of the right ankle and was receiving antibiotic 
therapy at the time of the June 1997 VA examination and the 
examiner indicated that osteomyelitis was present, in a June 
1999 decision, the Board remanded the case for additional 
treatment records, an orthopedic examination with an opinion 
on the nature and extent of osteomyelitis, consideration of 
the application of 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
and consideration of separate ratings under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5000, and 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805, if warranted.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  The examiner was to 
review the medical records in their entirety and offer an 
opinion as to whether the veteran has had osteomyelitis of 
the right ankle and, if so, whether it has been active in the 
last five years.  The examiner also was asked to indicate 
whether there is evidence of a definite involucrum or 
sequestrum, with or without a discharging sinus, and whether 
osteomyelitis manifests constitutional symptoms, to include 
anemia or amyloid liver changes.

The answers to these questions are of particular importance 
because of the rating criteria for osteomyelitis delineated 
in 38 C.F.R. § 4.71a.  Osteomyelitis, acute, subacute, or 
chronic, of the pelvis, vertebrae, or extending into major 
joints, or with multiple localization or with long history of 
intractability and debility, anemia, amyloid liver changes, 
or other continuous constitutional symptoms, is entitled to a 
100 percent evaluation.  Frequent episodes of osteomyelitis 
with constitutional symptoms are entitled to a 60 evaluation.  
Osteomyelitis with definite involucrum or sequestrum, with or 
without discharging sinus, is entitled to a 30 evaluation. 
Osteomyelitis, with discharging sinus or other evidence of 
active infection within the last 5 years, is entitled to a 20 
percent evaluation.  Inactive osteomyelitis, following 
repeated episodes, without evidence of active infection in 
the past 5 years, is entitled to a 10 percent evaluation.  
Note (1): A rating of 10 percent, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is no percent.  This 10 percent rating and the other 
partial ratings of 30 percent or less are to be combined with 
ratings for ankylosis, limited motion, nonunion or malunion, 
shortening, etc., subject, of course, to the amputation rule.  
The 60 percent rating, as it is based on constitutional 
symptoms, is not subject to the amputation rule.  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2): 
The 20 percent rating on the basis of activity within the 
past 5 years is not assignable following the initial 
infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10 percent rating, 2 or more episodes following the initial 
infection are required.  This 20 percent rating or the 10 
percent rating, when applicable, will be assigned once only 
to cover disability at all sites of previously active 
infection with a future ending date in the case of the 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5000 
(2000).

Chronic, or recurring, suppurative osteomyelitis, once 
clinically identified, including chronic inflammation of bone 
marrow, cortex, or periosteum, should be considered as a 
continuously disabling process, whether or not an actively 
discharging sinus or other obvious evidence of infection is 
manifest from time to time, and unless the focus is entirely 
removed by amputation will entitle to a permanent rating to 
be combined with other ratings for residual conditions, 
however, not exceeding amputation ratings at the site of 
election.  38 C.F.R. § 4.43 (2000).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 (Act) became law.  Pub. L. 106-475, 
114 Stat. 2096 (2000).  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  The Act provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

The Board also notes that the majority of the veteran's 
service medical records are unavailable.  The veteran 
reported at a June 1993 VA bones examination that, after his 
in-service fall, his leg was sutured and his foot and ankle 
were placed in a cast for six weeks and that he had had some 
breakdown and occasional bleeding from the scar.  At a June 
1997 VA examination, the veteran indicated that he had been 
treated for recurrent bouts of osteomyelitis.  The National 
Personnel Records Center (NPRC) report in October 1985, 
forwarding his service medical records, did not indicate that 
its searches included hospital or morning reports and sick 
call lists pertaining to the veteran or that it had searched 
records pertaining to the veteran from the Surgeon General's 
Office (SGO).  The only service medical records associated 
with the claims file are copies of the veteran's immunization 
record and October 1951 enlistment and October 1953 
separation examination reports.  In cases where the level of 
disability is at issue, service medical records are often 
relevant, and the VA's duty to assist often includes 
obtaining such records.   Murcincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Moreover, given the potential importance of 
the veteran's service medical records, it is the judgment of 
the Board that there should be an additional VA attempt to 
obtain the records, and the veteran should be given another 
opportunity to submit other evidence.  See Hayre v. West, 188 
F. 3d 1327 (Fed. Cir. 1999).

However, the RO should ask the veteran to complete a NA Form 
13055, and to give specific identifying information regarding 
his assigned units while in service.  This information, if 
any, should be submitted to NPRC for an additional record 
search.  In addition, if feasible, a search of any records, 
that is, SGO records, hospital treatment records, morning 
reports and sick lists, using the relevant information from 
the veteran's statement and testimony should be made.  

The Board acknowledges that, in July 1999, the RO wrote to 
the veteran attempting to obtain the names and addresses of 
medical providers who had treated the veteran for 
osteomyelitis of the right ankle and necessary releases and 
that the veteran did not respond.  Nevertheless, the Board is 
of the opinion that the veteran should be given another 
opportunity to cooperate in obtaining medical records that 
are germane to his claim and in obtaining another 
examination.  However, the veteran is advised that the duty 
to assist is not a one-way street.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, this case is REMANDED for the following action:

1.  Complete the development of the 
evidence with regard to missing service 
medical records in accordance with the 
provisions of the VA Adjudication 
Procedure Manual, M21-1, Part III, 
paragraphs 4.23, 4.25, and 4.29, 
including having the veteran fill out a 
complete NA Form 13055, Request for 
Information Needed to Reconstruct Medical 
Data.  The veteran should be instructed 
to include the organizations to which he 
was assigned at the time of treatment for 
his fractured right ankle (battalion, 
regiment, etc.).  If he is unable to do 
so, the RO should use the veteran's May 
1993 testimony and DA 20 to complete the 
information needed by the NPRC.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
his fractured right ankle at any time 
since his separation from service, 
including osteomyelitis.  After securing 
the necessary releases, the RO should 
obtain any pertinent medical reports not 
already of record and associate them with 
the claims file.

3.  Thereafter, the claims file and a 
copy of this remand must be forwarded to 
the VA physician who performed the 
February 2000 examination, and, after 
reviewing all of the relevant evidence in 
the claims file, the physician must 
express an opinion, to the extent 
possible, as to whether it is at least as 
likely as not that the veteran has ever 
had osteomyelitis of the right ankle and, 
if so, whether it has been active since 
April 1992.  The examiner should also 
indicate whether there is historical 
evidence of a definite involucrum or 
sequestrum, with or without a discharging 
sinus, and whether osteomyelitis ever 
manifested constitutional symptoms, to 
include anemia or amyloid liver changes.  
If the physician is unable to answer 
these questions, that fact should be so 
stated.  A complete rationale should be 
provided for any opinions or conclusions 
expressed.

If the physician who performed the 
February 2000 VA examination is not 
available, the RO must schedule him for 
another VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of a fracture of the right 
ankle, including a surgical scar and, if 
present, chronic or acute osteomyelitis.  
The veteran's claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in its entirety 
prior to the examination, and the 
examiner should so indicate in the report 
that the claims file was reviewed..  All 
indicated tests should be accomplished.  
The examiner must express an opinion, to 
the extent possible, as to whether it is 
at least as likely as not that the 
veteran has had osteomyelitis of the 
right ankle and, if so, whether it has 
been active since April 1992.  The 
examiner should also indicate whether 
there is evidence of a definite 
involucrum or sequestrum, with or without 
a discharging sinus, and whether 
osteomyelitis manifests constitutional 
symptoms, to include anemia or amyloid 
liver changes.  The examiner is requested 
to report complaints and clinical 
findings in detail.  If the examiner is 
unable to answer these questions, that 
fact should be so stated.  A complete 
rationale should be provided for any 
opinions or conclusions expressed.

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the requested 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, or if the 
examination report does not affirmatively 
state that the examiner reviewed the 
claims file, addressed the medical 
evidence and diagnoses, or if any 
requested opinion is not provided in 
full, appropriate corrective action 
should be implemented before returning 
the case to the Board.
5.  Thereafter, the RO must readjudicate 
the veteran's claims for an increased 
rating for residuals of a right ankle 
fracture based upon the VA examination 
report.  In evaluating the right ankle 
disability, the RO should consider the 
application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 regarding limitation 
of motion, as well as 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 regarding the 
scar.  The RO should also consider 
whether a separate rating is warranted 
under Diagnostic Code 5000 for 
osteomyelitis.  If the decision remains 
adverse to the veteran, the RO should 
issue a supplement statement of the case, 
giving detailed reasons and bases for the 
decision, and afford the veteran and his 
representative a reasonable opportunity 
to respond, before the record is returned 
to the Board for further review. 

The purpose of this REMAND is to obtain additional 
information and to comply with the holdings of the Court.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran and his representative are free to submit 
additional evidence and argument in connection with these 
matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


